Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 29th day
of August, 2019 by and between Applied Genetic Technologies Corporation, a
Delaware corporation, including its successors and assigns, (the “Employer” or
“Company”), and Stephen W. Potter (“Executive”).

NOW, THEREFORE, in consideration of the promises and the respective undertakings
of Employer and Executive set forth below, Employer and Executive hereby agree
as follows:

1.    Employment. Employer hereby employs Executive, and Executive hereby
accepts such employment and agrees to perform services for Employer, for the
period and on the other terms and subject to the conditions set forth in this
Agreement. Employee’s Start Date shall be and shall be considered the Effective
Date of this Agreement.

2.    Employment at Will. Executive is employed “at-will” which means that
Executive’s employment is not for any defined term and may be terminated by
either Executive or the Company at any time, with or without cause, for any or
no reason, subject to the notice provisions herein.

3.    Position and Duties.

3.1    Service with Employer. Employer hereby employs Executive in an executive
capacity with the title of Chief Business Officer and Executive hereby accepts
such employment and undertakes and agrees to serve in such capacity. Executive
shall have such powers, perform such duties and fulfill such responsibilities as
are typically associated with such position in other similarly situated
companies and shall report directly to the Company’s President and Chief
Executive Officer,

3.2    Performance of Duties. Executive agrees to: (i) devote substantially all
of Executive’s business time, attention and efforts to the business and affairs
of Employer while employed; and (ii) adhere to all Employer’s written employment
policies and procedures as shall be in force from time to time.

3.3    Outside Activities. During the Term, Executive shall not: (i) except as
set forth below, accept other employment; (ii) except as set forth below, render
or perform services for compensation to any Person (as hereinafter defined)
other than Employer; (iii) serve as an officer or on the board of directors (or
similar governing body) of any entity other than Employer, whether or not for
compensation; or (iv) engage in any other business, enterprise or activity that
will require any effort on the part of Executive that, in the sole discretion of
Employer, could reasonably be expected to materially detract from the ability of
Executive to perform Executive’s duties to Employer pursuant to this Agreement;
provided, however, Executive may engage in the activities set forth in Schedule
A hereto or described in clause (iii) or (iv) above if prior to engaging in such
activity, Executive has disclosed such activity to the Board and received
written approval to engage in such activity from the Board. Executive may engage
in personal investments without disclosure to or written approval from the Board
provided Executive is not required or expected to serve as a board member,
advisor or consultant and Executive shall, at any time, own beneficially



--------------------------------------------------------------------------------

less than 2% of the outstanding securities of any issuer and such personal
investment shall not otherwise interfere with Executive’s performance of duties
hereunder and/or the provisions of Executive’s written agreements with Employer.

3.4    Executive Representations. Executive represents that Executive is not
subject to any restrictive covenant, confidentiality agreement, or any other
agreement that would prevent Executive from accepting employment with Employer,
and based on the information provided to Employer by Executive, Employer accepts
such representation.

4. Compensation.

4.1    Base Salary. Employer shall pay to Executive a base salary for all
services to be rendered by Executive under this Agreement (the “Base Salary”),
which Base Salary shall be paid in accordance with Employer’s normal payroll
schedule, procedures and policies (which schedule, procedures and policies may
be modified from time to time) and subject to applicable deductions as required
by law. Employer shall review Executive’s salary on an annual basis and may, in
its discretion, consider and declare from time to time increases in the Base
Salary that it pays Executive. Any and all increases in Executive’s salary
pursuant to this section shall cause the level of Base Salary to be increased by
the amount of each such increase for purposes of this Agreement. The increased
level of Base Salary as provided in this section shall become the level of Base
Salary for the remainder of the term of this Agreement unless there is a further
increase in Base Salary as provided herein. Notwithstanding the foregoing, the
Base Salary of Executive may be decreased provided it is done so in proportion
to decreases in Base Salary of the entire executive team of the Company.

4.2    Annual Bonus. The Executive will be eligible to participate in the
Employer’s annual cash incentive compensation plan on substantially the same
terms as other executive officers. Company-wide and individual performance
objectives (“MBOs”) will be established by the Compensation Committee. Target
incentives do not constitute a promise of payment and the Executive’s actual
bonus, if any, will depend in part on the Employer’s performance and the
Compensation Committee’s discretion in assessing the Executive’s individual
performance in relation to his or her MBOs and the overall performance and
status of the Company. To qualify for the incentive bonus, the Executive must
remain employed with the Company through the date that the incentive bonus is
paid in accordance with the Employer’s normal practice.

4.3    Participation in Benefit Plans. Executive shall be entitled to
participate in all employee benefit plans or programs offered to other senior
executives from time to time (to the extent that Executive meets the
requirements for each such plan or program), including participation in any
health insurance plan, disability insurance plan, dental plan, eye care plan,
401(k) plan, life insurance plan, or other similar plans (all such benefits, the
“Benefit Plans”). Some or all of the benefits may be provided by Employer’s
leasing agent TriNet (or its successor(s) or assign(s).

4.4    Expenses. Employer shall reimburse Executive for all ordinary and
necessary business expenses reasonably incurred by him in the performance of
Executive’s duties under this Agreement, subject to the presentment and approval
of appropriate itemized expense statements, receipts, vouchers or other
supporting documentation in accordance with Employer’s normal policies for
expense verification in effect from time to time.

 

2



--------------------------------------------------------------------------------

4.5    Paid Time Off. Executive shall be entitled to paid time off pursuant to
Employer’s standard paid time off policies in the same manner as the Company’s
other Senior Executives. Unused paid time off may be carried over from year to
year, but in no case may more than 45 days (360 hours) of unused paid time off
be accrued.

4.6    Total Compensation. Executive shall not receive any other compensation or
benefits other than as provided in Sections 4.1 through 4.5 hereof.

5. Payments Upon Termination.

5.1    Voluntary Resignation without Good Reason. Executive may terminate
Executive’s employment by providing Employer with 30 days’ advance written
notice. If Executive terminates Executive’s employment (other than for Good
Reason (either prior to or within 12 months following a Change in Control) or by
reason of Disability, each as defined below) (i) Employer shall pay to Executive
the Accrued Obligations (as defined below), (ii) Executive’s participation in
the Benefit Plans shall terminate as of the Termination Date, and (iii) Employer
shall have no other obligations to Executive under this Agreement, other than
those provided in this Section 5.1.

(a)    For purposes of this Agreement, “Accrued Obligations” means:
(i) Executive’s earned and unpaid Base Salary through the Termination Date;
(ii) reimbursement for any reimbursable business expenses incurred by Executive
through the Termination Date in accordance with Section 4.4; and
(iii) Executive’s accrued but unused paid time off as of the Termination Date.
The amounts payable pursuant to clauses (i) and (iii) hereof shall be paid no
later than sixty (60) days following Executive’s Termination Date.

(b)    For purposes of this Agreement, “Termination Date” means: the effective
date of Executive’s “separation from service” as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

5.2    Termination by Employer For Cause. If Executive is terminated for Cause:
(i) Employer shall pay to Executive the Accrued Obligations, (ii) Executive’s
participation in the Benefit Plans shall terminate as of the Termination Date,
and (iii) Employer shall have no further obligations to Executive under this
Agreement, other than those provided in this Section 5.2. For purposes of this
Agreement, “Cause” means: (a) Executive’s failure to substantially perform
Executive’s duties with the Company (if Executive has not cured such failure to
substantially perform, if curable, within thirty (30) days after Executive’s
receipt of written notice thereof from the Board that specifies the conduct
constituting Cause under this clause (a)); (b) Executive’s willful misconduct,
or gross negligence in the performance of Executive’s duties hereunder; (c) the
conviction of Executive for, or the entering by Executive of a guilty plea or
plea of no contest with respect to, any crime that constitutes a felony or
involves fraud, dishonesty or moral turpitude; (d) Executive’s commission of an
act of fraud, embezzlement or misappropriation against the Company;
(e) Executive’s material breach of the fiduciary duty owed by Executive to the

 

3



--------------------------------------------------------------------------------

Company; (f) Executive’s engaging in any improper conduct that has or is likely
to have an adverse economic or reputational impact on the Company; or
(g) Executive’s material breach of this Agreement.

5.3    Termination by Employer Without Cause or by Executive for Good Reason. If
Executive’s employment is terminated (a) by Employer without Cause (other than
upon Disability or death) or (b) by Executive for Good Reason either prior to a
Change in Control or within twelve (12) months following a Change in Control:
(i) Employer shall pay to Executive the Accrued Obligations, (ii) Executive
shall be entitled to receive the Severance Benefits (as defined below in
Section 5.5 and subject to the conditions described therein and in Section 5.6),
and (iii) Employer shall have no further obligations to Executive under this
Agreement, other than those provided in this Section 5.3. For purposes of this
Agreement, “Good Reason” means the occurrence of any of the following events
(without Executive’s consent):

(a)    a material adverse change in Executive’s functions, duties, or
responsibilities with the Company which change would cause Executive’s position
to become one of materially lesser responsibility, importance, or scope;

(b)    a relocation of the Executive’s principal workplace to a location more
than 50 miles from the location of such workplace immediately prior to the
Change in Control without the Executive’s express written consent;

(c)    a material diminution in the Executive’s compensation or benefits without
the express written consent of the Executive, other than an across-the-board
reduction in compensation levels that applies to all senior executives
generally; or

(d)    a material breach of this Agreement by the Company.

Notwithstanding the foregoing, no such event shall constitute “Good Reason”
unless (a) Executive shall have given written notice of such event to the
Company within ninety (90) days after the initial occurrence thereof, (b) the
Company shall have failed to cure the condition constituting Good Reason within
thirty (30) days following the delivery of such notice (or such longer cure
period as may be agreed upon by the parties), and (c) Executive terminates
employment within thirty (30) days after expiration of such cure period.

5.4    Termination by Employer due to Executive’s Death or Disability. If
Executive’s employment is terminated by reason of death or Disability (as
defined below): (i) Employer shall pay to Executive the Accrued Obligations,
(ii) Executive’s participation in the Benefit Plans shall terminate as of the
Termination Date (except to the extent Executive is eligible for continued
disability benefits under the applicable Employer plan), and (iii) Employer
shall have no further obligations to Executive under this Agreement, other than
those provided in this Section 5.4. For purposes of this Agreement, “Disability”
means Executive being determined to be totally disabled by the Social Security
Administration or Executive’s inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months.

 

4



--------------------------------------------------------------------------------

5.5    Severance Benefits. “Severance Benefits” means:

(a)    The payment to Executive of the Severance Amount in a lump sum
immediately following the Termination Date.

(b)    For this purpose, “Severance Amount” means:

(i)    In the event that Executive’s employment is terminated without Cause or
by the Executive for Good Reason, in each case, within twelve (12) months
following a Change in Control, an amount equal to the sum of (A) the product of
1.0 multiplied by Executive’s annual Base Salary plus (B), the product of 1.0
multiplied by the Executive’s target bonus in effect immediately prior to the
Date of Termination.

(ii)    In the event that Executive’s employment is terminated without Cause
(other than within twelve (12) months of a Change in Control), an amount equal
to the sum of (A) the product of 0.75 multiplied by Executive’s annual Base
Salary plus (B), the product of the Executive’s target bonus in effect
immediately prior to the Date of Termination multiplied by a fraction equal to
the quotient of the number of days during such year on which the Executive was
employed by the Company, divided by 365.

(c)    The continuation of Executive’s participation in the Company’s medical,
dental, and vision benefit plans at the same premium cost to Executive as
charged to Executive immediately prior to the Termination Date for a period of
(i) in the event that the Executive’s employment is terminated without Cause or
by the Executive for Good Reason, in each case, within twelve (12) months
following a Change in Control, twelve (12) months immediately following the
Termination Date or (ii) in the event that the Executive’s employment is
terminated without Cause (other than within twelve (12) months of a Change in
Control) nine (9) months immediately following the Termination Date (in each
case, the “Continuation Period”), or if earlier, until Executive obtains other
employment which provides the same type of benefit; provided, however, that
(i) it is understood and agreed that such continued medical, dental and vision
benefits may at the election of the Company be provided by Executive electing
the continuation of such coverage pursuant to COBRA with the Company reimbursing
Executive for COBRA premiums to the extent required so that Executive’s premium
cost for the coverage in effect for Executive prior to the Termination Date is
substantially the same as immediately prior to the Termination Date, and (ii) if
the Company determines, in its reasonable judgment, that providing medical,
dental, and/or vision benefits in accordance with the preceding provisions of
this Section 5.5(c) would result in a violation of applicable law, the
imposition of any penalties under applicable law, or adverse tax consequences
for participants covered by the Company’s medical, dental, and/or vision plans,
the Company may terminate such

 

5



--------------------------------------------------------------------------------

coverage (or reimbursement) with respect to Executive and instead pay to
Executive taxable cash payments at the same time and in the same amounts as the
Company would have paid as premiums (or as COBRA premium reimbursements) to
provide such coverage.

(d)    Acceleration of vesting as follows:

(i)    In the event that Executive’s employment is terminated by Employer
without Cause or by Executive for Good Reason, in each case, within twelve
(12) months following a Change in Control: each stock option, restricted stock
unit, restricted stock award or other stock-based compensatory award granted by
the Company to Executive that is outstanding as of the Termination Date and is
not fully vested as of the date of the Termination Date (each an “Award”), shall
become fully vested as of the date Executive provides the Company with the
Irrevocable Release provided for in this Section 5.5 within the period
prescribed therein.

(ii)    In the case of any Award the vesting of which is contingent in whole or
in part upon the attainment of any Company or market performance condition that
has not yet been satisfied, such condition shall be deemed to have been
satisfied as of the date of termination at the level that would result in
vesting of 100% of the number of shares stated as the target award.

(e)    For purposes of this Agreement, “Change of Control” means, and shall be
deemed to have occurred, if:

(i)    any Person, excluding (i) employee benefit plans of the Company or any of
its Affiliates, is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, which Rules shall apply for purposes of this
clause (a) whether or not the Company is subject to the Exchange Act), directly
or indirectly, of Company securities representing more than fifty percent (50%)
of the combined voting power of the Company’s then outstanding securities
(“Voting Power”);

(ii)    the Company consummates a merger, consolidation, share exchange,
division or other reorganization or transaction of the Company (a “Fundamental
Transaction”) with any other corporation, other than a Fundamental Transaction
that results in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the combined Voting Power immediately after such Fundamental
Transaction of (i) the Company’s outstanding securities, (ii) the surviving
entity’s outstanding securities, or (iii) in the case of a division, the
outstanding securities of each entity resulting from the division;

 

6



--------------------------------------------------------------------------------

(iii)    the stockholders of the Company approve a plan of complete liquidation
or winding-up of the Company or the consummation of the sale or disposition (in
one transaction or a series of transactions) of all or substantially all of the
Company’s assets; or

(iv)    during any period of 24 consecutive months, individuals who at the
beginning of such period constituted the Board (including for this purpose any
new director whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who were directors at the beginning of such
period or whose appointment, election or nomination was previously so approved
or recommended) cease for any reason to constitute at least a majority of the
Board.

5.6    Required Delivery of Irrevocable Release; Compliance with Section 6
Obligations. Notwithstanding the provisions of Section 5.5, as a condition to
entitlement to the Severance Benefits, Executive must provide to the Company an
Irrevocable Release and Noncompete Affirmation not later than the sixtieth day
after the Date of Termination; provided however that if the sixty day period
begins in one calendar year and ends in a subsequent calendar year, any payment
to be made or benefit to be provided upon receipt of the Irrevocable Release and
Noncompete Affirmation shall not be made or provided until the subsequent year.
In the event Executive fails to provide an Irrevocable Release and Noncompete
Affirmation to the Company within such sixty day period, the Company will
immediately cease to pay or provide any further Severance Benefits, no
accelerated vesting of stock options or other awards pursuant to Section 5.5(d)
shall occur, and Executive shall be obligated to immediately repay to the
Company all previously paid or provided Severance Benefits. “Irrevocable Release
and Noncompete Affirmation” means a confidential separation agreement, release
of claims and affirmation of noncompete, in form and substance substantially
similar to the attached Exhibit A that has been executed by Executive, delivered
to the Company, and become irrevocable by Executive. In addition, in the event
that Executive breaches the obligations under Section 6 of this Agreement at any
time during the Continuation Period, Executive will cease to be entitled to any
further Severance Benefits.

 

7



--------------------------------------------------------------------------------

6.    Promises and Covenants Regarding Confidential Information and Goodwill;
Inventions and Assignment; Restrictive Covenants.

6.1    Confidential Information and Goodwill. In consideration of Executive’s
promises and covenants contained in this Agreement, including Executive’s
promise and covenant not to disclose Confidential Information, Employer will
provide Executive with Confidential Information. In further consideration of
Executive’s promises and covenants contained in this Agreement, including
Executive’s promise and covenant to utilize the Goodwill exclusively for the
benefit of Employer, Employer will allow Executive to receive Confidential
Information concerning the Company’s customers, labs, vendors and employees and,
to the extent required to fulfill Executive’s duties, the Company will permit
Executive to represent the Company on its behalf with such persons. To the
extent that Executive’s duties involve sales or customer relations, the Company
will permit Executive to utilize the Goodwill in Executive’s sales efforts and
will provide sales support to Executive similar to that which it provides to its
sales representatives.

6.2    Duties. While employed by Company, Executive shall perform the duties
required of Executive hereunder and shall devote Executive’s best efforts and
exclusive business time, energy and skill to performing such duties; not make
any disparaging remarks regarding Company to any person with whom Company has
business relations, including any employee or vendor of Company; use the
Goodwill solely for the benefit of Company; and not interfere in such Goodwill,
either during or following Executive’s employment with Company.

6.3    Delivery of Company Property. Executive recognizes that all documents,
magnetic media and other tangible items which contain Confidential Information
are the property of Company exclusively. Upon request by Company or termination
of Executive’s employment with Company, Executive shall promptly return to
Company all Confidential Information and Company Property within Executive’s
possession and control, and shall refrain from taking any Confidential
Information or Company Property or allowing any Confidential Information or
Company Property to be taken from Company; and immediately return to Company all
information pertaining to Company or Company Property in Executive’s possession.

6.4    Promise and Covenant Not to Disclose. The parties acknowledge that
Company is the sole and exclusive owner of Confidential Information, and that
Company has legitimate business interests in protecting Confidential
Information. The parties further acknowledge that Company has invested, and
continues to invest, considerable amounts of time and money in obtaining,
developing, and preserving the confidentiality of Confidential Information and
that, by reason of the trust relationship arising between Executive and Company,
Executive owes Company a fiduciary duty to preserve and protect Confidential
Information from all unauthorized disclosure and unauthorized use. Executive
shall not, directly or indirectly, disclose Confidential Information to any
third party (except to Executive’s attorneys, the Company’s personnel, other
persons designated in writing by the Company, or except as otherwise provided by
law) or use Confidential Information for any purpose other than for the direct
benefit of Company while in Company’s employ and thereafter.

6.5    Inventions and Assignment. Executive agrees that he will promptly
disclose to the Company any and all Company Inventions and that Executive hereby
irrevocably assigns to the Company all ownership rights in and to any and all
Company Inventions. During Executive’s

 

8



--------------------------------------------------------------------------------

employment or at any time thereafter, upon request of the Company, Executive
will sign, execute and deliver any and all documents or instruments, including,
without limitation, patent applications, declarations, invention assignments and
copyright assignments, and will take any other action which the Company shall
deem necessary to perfect in the Company trademark, copyright or patent rights
with respect to Inventions, or to otherwise protect the Company’s trade secrets
and proprietary interests. The term “Inventions” means discoveries;
developments; trade secrets; processes; formulas; data; lists; software
programs; graphics; artwork; logos, and all other works of authorship, ideas,
concepts, know-how, designs, and techniques, whether or not any of the foregoing
is or are patentable, copyrightable, or registrable under any intellectual
property laws or industrial property laws in the United States. The term
“Company Inventions” means all Inventions that (a) relate to the business or
proposed business of the Company or any of its predecessors or that are
discovered, developed, created, conceived, reduced to practice, made, learned or
written by Executive, either alone or jointly with others, in the course of
Executive’s employment; (b) utilize, incorporate or otherwise relate to
Confidential Information; or (c) are discovered, developed, created, conceived,
reduced to practice, made, or written by him using property or equipment of the
Company or any of its predecessors. Executive agrees to promptly and fully
communicate in writing to the Company (to such department or officer of the
Company and in accordance with such procedures as the Company may direct from
time to time) any and all Company Inventions. Executive acknowledges and agrees
that any work of authorship by Executive or others comprising Company Inventions
shall be deemed to be a “work made for hire,” as that term is defined in the
United States Copyright Act (17 U.S.C. § 101 (2000)). To the extent that any
such work of authorship may not be deemed to be a work made for hire, Executive
hereby irrevocably assigns any ownership rights Executive may have in and to
such work to the Company. This Agreement does not apply to any Inventions
Executive made before Executive’s employment with the Company. To clearly
establish Executive’s rights, Executive has listed on Exhibit B any Inventions,
whether or not patentable or copyrightable and whether or not reduced to
practice, made by him prior to Executive’s employment with the Company that are
owned by Executive (“Prior Inventions”), together with the approximate dates of
their creation. If no such list is attached, Executive represents that there are
no Prior Inventions.

6.6    Other Promises and Covenants. In consideration for the benefits
specifically provided for in this Section 6.6 and that may otherwise be provided
pursuant to this Agreement, including but not limited to the benefits payable
pursuant to Section 5.5, Executive hereby promises and covenants as follows.

(a)    In consideration of payment to Executive of $500.00, less applicable
withholdings, Executive agrees that during Executive’s employment with Company
and, unless this Section 6.6(a) is waived by the Company in writing, for a
period of one year following termination of employment for any reason other than
the Company’s termination of Executive’s employment without Cause (the
“Non-Competition Period”), Executive shall not either directly or indirectly, on
Executive’s own or another’s behalf, engage in or assist others in any of the
following activities (except on behalf of Company):

(i)    (whether as principal, agent, partner or otherwise) engage in, own,
manage, operate, control, finance, invest in, participate in, or otherwise carry
on, or be employed by, associated with, or in any manner

 

9



--------------------------------------------------------------------------------

connected with, lend such Executive’s name to, lend Executive’s credit to, or
render services or advice to a Competing Business anywhere in the Geographic
Area; or

(ii)    provide or develop any products, technology or services that are the
same or Substantially Similar to the products, technology and services provided
or developed by the Company or any of its Affiliates.

(b)    Unless Section 6.6(a) is waived by the Company in writing, as
mutually-agreed upon consideration for the post-employment restriction described
herein, the Company will pay Executive $10,000.00 within one month of
Executive’s date of termination. Notwithstanding the foregoing, in the event
that Executive has breached his or her fiduciary duty to the Company or has
unlawfully taken, physically or electronically, property belong to the Company,
then the Non-Competition Period shall be extended for an additional period of
one year.

(c)    During Executive’s employment with Company and for a period of two years
following termination of employment for any reason (the “Non-Solicitation
Period”), Executive shall not either directly or indirectly, on Executive’s own
or another’s behalf, engage in or assist others in any of the following
activities:

(i)    induce or attempt to induce any customer, agent, supplier, licensee, or
business relation of the Company or any of its Affiliates to cease doing
business with the Company or any of its Affiliates, or in any way interfere with
the relationship between any customer, supplier, licensee, or business relation
of the Company or any of its Affiliates; or

(ii)    on behalf of a Competing Business, solicit or attempt to solicit the
business or patronage of any Person who is a customer or agent of the Company or
any of its Affiliates, whether or not Executive had personal contact with such
Person.

(iii)    solicit, encourage, or take any other action which is intended to
induce any employee, independent contractor or agent of the Company or any of
its Affiliates to terminate Executive’s employment or other business
relationship with the Company or such Affiliate;

(iv)    in any way interfere in any manner with the employment or other business
relationship between the Company and/or any of its Affiliates, on the one hand,
and any employee, independent contractor or agent of the Company or such
Affiliate, on the other hand; or

(v)    employ, or otherwise engage as an employee, independent contractor or
otherwise, any individual who was an employee, independent contractor, agent or
was otherwise affiliated with the Company or any of its Affiliates from the
period beginning one year prior to the date on which Executive became employed
and continuing through the expiration of the Non-Solicitation Period.

 

10



--------------------------------------------------------------------------------

provided, however, that nothing set forth in this Section 6 shall prohibit
Executive from owning, as a passive investment, not in excess of five percent
(5%) in the aggregate of any class of capital stock of any corporation if such
stock is publicly traded and listed on any national or regional stock exchange
or reported on the Nasdaq Stock Market.

6.7    Definitions. For purposes hereof:

(a)    “Affiliate” means, with respect to any Entity, any Entity that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
under common control with, such Entity.

(b)    “Agreement” means this Employment Agreement.

(c)    “Company Business” means (i) any business related to providing services
related to, manufacturing, selling or distributing gene therapy products using
adeno-associated virus technology for the treatment of inherited and acquired
diseases or conducting research or development with regard thereto; and (ii) any
other business that the Company is actively engaged in researching, developing
or marketing at the time of the termination of Executive’s employment, provided
that this clause (ii) shall only apply if Executive is involved with the
research, development, or marketing of that other business.

(d)    “Company Property” means all physical materials, documents, information,
keys, computer software and hardware, including laptop computers and mobile or
handheld scheduling computers, manuals, data bases, product samples, tapes,
magnetic media, technical notes and any other equipment or items which Company
provides for or to Executive or which otherwise belongs to the Company, and
those documents and items which Executive may develop or help develop while in
Company’s employ, whether or not developed during regular working hours or on
Company’s premises. The term “Company Property” shall include the original of
such materials, any copies thereof, any notes derived from such materials, and
any derivative work of such materials.

(e)    “Competing Business” means any other Entity engaged in the Company
Business, other than the Company and its Affiliates.

(f)    “Confidential Information” means the trade secrets and other information
of Company, including but not limited to (i) the customer lists, customer
contact information, customer purchase information, pricing information,
strategic and marketing plans, compilations of customer information, names of
employees, contracts with third parties, training, financial and marketing
books, sales projections, internal employer databases, reports, manuals and
information including information related to Company, its Affiliates or its
customers, including those documents and items which any employee may develop or
help develop while

 

11



--------------------------------------------------------------------------------

in the employ of the Company or any of its Affiliates, whether or not developed
during regular working hours or on the premises of the Company or such
Affiliate; (ii) the identity, skills, personnel file information, performance
appraisals and compensation of job applicants, employees, contractors, and
consultants; (iii) specialized training; (iv) source code, scripts, user
screens, reports or any other information pertaining to the internal information
technology or network of the Company and/or its Affiliates; and (v) information
related to inventions owned by the Company or any of its Affiliates or licensed
from third parties; and unless the context requires otherwise, the term
“Confidential Information” includes the original of such materials, any copies
thereof, any notes derived from such materials, and any derivative work of such
materials. The term “Confidential Information” does not include (1) information
that was or becomes generally available publicly other than through disclosure
by Executive, or (2) is required to be disclosed to any governmental agency or
self-regulatory body or is otherwise required to be disclosed by law. Unless the
context requires otherwise, the term “Confidential Information” shall include
the original of such materials, any copies thereof, any notes derived from such
materials, and any derivative work of such materials.

(g)    “Entity” means and includes any person, partnership, association,
corporation, limited liability company, trust, unincorporated organization or
any other business entity or enterprise.

(h)    “Geographic Area” means those states in which the Company or any of its
subsidiaries conducts business or in which its products are being sold or
marketed at the time of the termination of Executive’s employment.

(i)    “Goodwill” means the value of the relationships between the Company and
its agents, customers, vendors, labs, and employees.

(j)    “Substantially Similar” means substantially similar in function or
capability or otherwise competitive to the products or services being developed,
manufactured or sold by the Company during and/or at the end of Executive’s
employment, or are marketed to substantially the same type of user or customer
as that to which the products and services of the Company are marketed or
proposed to be marketed.

6.8    Acknowledgements Regarding Other Promises and Covenants. With regard to
the promises and covenants set forth herein, Executive acknowledges and agrees
that:

(a)    the restrictions are ancillary to an otherwise enforceable agreement
including the provisions of this Agreement regarding the disclosure, ownership
and use of the Confidential Information and Goodwill of Company;

(b)    the limitations as to time, geographical area, and scope of activity to
be restricted are reasonable and acceptable to Executive, and do not impose any
greater restraint than is reasonably necessary to protect the Goodwill and other
legitimate business interests of Company;

 

12



--------------------------------------------------------------------------------

(c)    the performance by Executive, and the enforcement by Company, of such
promises and covenants will cause no undue hardship on Executive;

(d)    the time periods covered by the promises and covenants will not include
any period(s) of violation of, or any period(s) of time required for litigation
brought by Company to enforce any such promise or covenant, it being understood
that the extension of time provided in this paragraph may not exceed two
(2) years.

6.9    Duty to Give Notice of Agreement. During employment by Company and the
period of any post-employment obligation applicable hereunder, Executive shall
provide written notice to any prospective employer of Executive’s obligations
under this Agreement, and shall provide a true copy hereof to such prospective
employer at the outset of any communications about employment.

6.10    Independent Elements. The parties acknowledge that the promises and
covenants contained in Section 6 above are essential independent elements of
this Agreement and that, but for Executive agreeing to comply with them, Company
would not employ Executive. Accordingly, the existence or assertion of any claim
by Executive against Company, whether based on this Agreement or otherwise,
shall not operate as a defense to Company’s enforcement of the promises and
covenants in Section 6. An alleged or actual breach of the Agreement by Company
will not be a defense to enforcement of any such promise or covenant, or other
obligations of Executive to Company. The promises and covenants in Section 6
will remain in full force and effect whether Executive is terminated by Company
or voluntarily resigns.

6.11    Remedies for Breach of Agreement. Executive acknowledges that
Executive’s breach of any promise or covenant contained in Section 6 will result
in irreparable injury to Company and that Company’s remedies at law for such a
breach will be inadequate. Accordingly, Executive agrees and consents that
Company, in addition to all other remedies available at law and in equity, shall
be entitled to both preliminary and permanent injunctions to prevent and/or halt
a breach or threatened breach by Executive of any such promise or covenant, and
Executive waives the requirement of the posting of any bond in connection with
such injunctive relief. Executive further acknowledges and agrees that the
promises and covenants contained in Section 6 are enforceable, reasonable, and
valid.

7.    Miscellaneous.

7.1    Governing Law; Arbitration

(a)    This Agreement is made under and shall be governed by and construed in
accordance with the laws of Florida, without regard to its conflicts of law
principles.

(b)    With respect to claims by the Company against Executive related to
Executive’s threatened or actual breach of Section 6 of this Agreement, each
Party hereby irrevocably agrees that all actions or proceedings concerning such
disputes

 

13



--------------------------------------------------------------------------------

may be brought by the Company in (a) the United States District Court for the
Northern District of Florida; or (b) in any court of the State of Florida
sitting in Alachua County, provided that the United States District Court lacks
subject matter jurisdiction over such action or proceeding. Executive consents
to jurisdiction of and venue in the courts in the State of Florida set forth in
this Section, and hereby waives to the maximum extent permitted by applicable
law any objection which Executive may have based on improper venue or forum non
conveniens.

(c)    Except to the extent provided for in subsection (b) above, the Company
and Executive agree that any claim, dispute or controversy arising under or in
connection with this Agreement, or otherwise in connection with Executive’s
employment by the Company or termination of his employment (including, without
limitation, any such claim, dispute or controversy arising under any federal,
state or local statute, regulation or ordinance or any of the Company’s employee
benefit plans, policies or programs) shall be resolved solely and exclusively by
binding, confidential, arbitration. The arbitration shall be held in
Gainesville, Florida (or at such other location as shall be mutually agreed by
the parties). The arbitration shall be conducted in accordance with the
Commercial Rules of the American Arbitration Association (the “AAA”) in effect
at the time of the arbitration, including the Expedited Procedures. All fees and
expenses of the arbitration, including a transcript if either requests, shall be
borne equally by the parties. Each party is responsible for the fees and
expenses of its own attorneys, experts, witnesses, and preparation and
presentation of proofs and post-hearing briefs (unless the party prevails on a
claim for which attorney’s fees are recoverable under law). In rendering a
decision, the arbitrator shall apply all legal principles and standards that
would govern if the dispute were being heard in court. This includes the
availability of all remedies that the parties could obtain in court. In
addition, all statutes of limitation and defenses that would be applicable in
court, will apply to the arbitration proceeding. The decision of the arbitrator
shall be set forth in writing, and be binding and conclusive on all parties. Any
action to enforce or vacate the arbitrator’s award shall be governed by the
Federal Arbitration Act, if applicable, and otherwise by applicable state law.
If either the Company or Executive improperly pursues any claim, dispute or
controversy against the other in a proceeding other than the arbitration
provided for herein, the responding party shall be entitled to dismissal or
injunctive relief regarding such action and recovery of all costs, losses and
attorney’s fees related to such action.

7.2    Entire Agreement. This Agreement and the documents referenced herein
contain the entire agreement of the parties relating to the employment of
Executive by Employer and the ancillary matters discussed herein and supersedes
all prior agreements, negotiations and understandings with respect to such
matters, including, without limitation, any term sheet between the parties
hereto with respect to such matters, and the parties hereto have made no
agreements, representations or warranties relating to such employment or
ancillary matters which are not set forth herein.

 

14



--------------------------------------------------------------------------------

7.3    Withholding Taxes. Employer may withhold from any compensation and
Benefits payable under this Agreement all federal, state, city or other taxes as
shall be required pursuant to any law or governmental regulation or ruling.

7.4    Golden Parachute Limit. Notwithstanding any other provision of this
Agreement, in the event that any portion of the Severance Benefits or any other
payment or benefit received or to be received by Executive (whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement)
(collectively, the “Total Benefits”) would be subject to the excise tax imposed
under Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”)
(the “Excise Tax”), the Total Benefits shall be reduced to the extent necessary
so that no portion of the Total Benefits is subject to the Excise Tax; provided,
however, that no such reduction in the Total Benefits shall be made if by not
making such reduction, Executive’s Retained Amount (as hereinafter defined)
would be greater than Executive’s Retained Amount if the Total Benefits are so
reduced. All determinations required to be made under this Section 7.4 shall be
made by tax counsel selected by the Company and reasonably acceptable to
Executive (“Tax Counsel”), which determinations shall be conclusive and binding
on Executive and the Company absent manifest error. All fees and expenses of Tax
Counsel shall be borne solely by the Company. Prior to any reduction in
Executive’s Total Benefits pursuant to this Section 7.4, Tax Counsel shall
provide Executive and the Company with a report setting forth its calculations
and containing related supporting information. In the event any such reduction
is required, the Total Benefits shall be reduced in the following order: (i) the
Severance Amount (in reverse order of payment), (iii) any portion of the Total
Benefits that are not subject to Section 409A of the Code (other than Total
Benefits resulting from any accelerated vesting of equity awards), (iv) other
Total Benefits that are subject to Section 409A of the Code in reverse order of
payment, and (v) Total Benefits that are not subject to Section 409A and arise
from any accelerated vesting of any equity awards. “Retained Amount” shall mean
the present value (as determined in accordance with sections 280G(b)(2)(A)(ii)
and 280G(d)(4) of the Code) of the Total Benefits net of all federal, state and
local taxes imposed on Executive with respect thereto.

7.5    Compliance With Section 409A. This Agreement is intended to comply with
the requirements of Section 409A of the Code (including the exceptions thereto),
to the extent applicable, and shall be interpreted and administered accordingly.
If any provision contained in this Agreement conflicts with the requirements of
Section 409A of the Code (or the exemptions intended to apply under this
Agreement), this Agreement shall be deemed to be reformed to comply with the
requirements of Section 409A of the Code (or applicable exemptions thereto).
Notwithstanding anything to the contrary herein, for purposes of determining
Executive’s entitlement to the Severance Benefits under Section 5 hereof,
(a) Executive’s employment shall not be deemed to have terminated unless and
until Executive incurs a “separation from service” as defined in Section 409A of
the Code, and (b) the effective date of any termination or resignation of
employment (or any similar term) shall be the effective date of Executive’s
separation from service. Reimbursement of any expenses provided for in this
Agreement shall be made in accordance with the Company’s policies (as
applicable) with respect thereto as in effect from time to time (but in no event
later than the end of calendar year following the year such expenses were
incurred) and in no event shall (i) the amount of expenses eligible for
reimbursement hereunder during a taxable year affect the expenses eligible for
reimbursement in any other taxable year or (ii) the right to reimbursement be
subject to liquidation or exchange for another benefit. Notwithstanding anything
to the contrary herein, if a payment or benefit under this Agreement is

 

15



--------------------------------------------------------------------------------

due to a “separation from service” for purposes of the rules under Treas. Reg. §
1.409A-3(i)(2) (payments to specified employees upon a separation from service)
and Executive is determined to be a “specified employee” (as determined under
Treas. Reg. § 1.409A-1(i)), such payment shall, to the extent necessary to
comply with the requirements of Section 409A of the Code, be made on the later
of (x) the date specified by the foregoing provisions of this Agreement or
(y) the date that is six (6) months after the date of Executive’s separation
from service (or, if earlier, the date of Executive’s death). Any installment
payments that are delayed pursuant to the provisions of this section shall be
accumulated and paid in a lump sum on the first day of the seventh month
following Executive’s separation from service (or, if earlier, upon Executive’s
death) and the remaining installment payments shall begin on such date in
accordance with the schedule provided in this Agreement. To the extent permitted
by Section 409A, each payment hereunder shall be deemed to be a separate payment
for purposes of Section 409A of the Code.

7.6    Amendments. No amendment or modification of the terms of this Agreement
shall be valid unless made in writing and signed by both Executive and Employer.

7.7    Severability; Reformation. Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable Law but if any provision of this Agreement is held to be
invalid, illegal or unenforceable under any applicable Law or rule, the
validity, legality and enforceability of the other provisions of this Agreement
will not be affected or impaired thereby. If any provision of this Agreement is
found invalid, illegal or unenforceable because it is too broad in scope, too
lengthy in duration or violates any Law or regulation, it shall be reformed by
limiting its scope, limiting its duration or construing it to avoid such
violation (as the case may be) while giving the greatest effect to the intent of
the parties as is legally permissible.

7.8    No Waiver. No waiver of any provision of this Agreement shall in any
event be effective unless the same shall be in writing and signed by the party
against whom such waiver is sought to be enforced, and any such waiver shall be
effective only in the specific instance and for the specific purpose for which
given.

7.9    Assignment; No Third Party Beneficiary. This Agreement is a personal
service contract, and shall not be assignable by Executive. This Agreement shall
be assignable by Employer to any successor to the business of Employer, without
the written consent of Executive; provided, however, that the assignee or
transferee is the successor to all or substantially all of the business assets
of Employer and such assignee or transferee expressly assumes all the
obligations, duties, and liabilities of Employer set forth in this Agreement.
Any purported assignment of this Agreement in violation of this Section 7.9
shall be null and void. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, and no other Person shall have any right, benefit or obligation
hereunder.

7.10    Counterparts; Facsimile Signatures. This Agreement may be executed in
separate counterparts, each of which will be an original and all of which taken
together shall constitute one and the same agreement, and any party hereto may
execute this Agreement by signing any such counterpart. A facsimile signature by
any party on a counterpart of this Agreement shall be binding and effective for
all purposes. Such party shall subsequently deliver to the other party an
original, executed copy of this Agreement; provided, however, that a failure of
such party to deliver an original, executed copy shall not invalidate
Executive’s or its signature.

 

16



--------------------------------------------------------------------------------

7.11    Notices. All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing. Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) prepaid via a reputable
nationwide overnight courier service, in each case addressed as follows:

 

If to the Company, to:      AGTC      14193 NW 119th Terrace      Alachua, FL
32615      Attention:     Director of Human Resources      Attention:
    General Counsel If to the Executive, to:      Stephen W. Potter      *******
     *******

or to such other address as either the Company or the Executive may have
furnished to the other in writing in accordance herewith). Any such notice,
instruction or communication shall be deemed to have been delivered five
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it is sent via a reputable
nationwide overnight courier service. Either party may give any notice,
instruction or other communication hereunder using any other means, but no such
notice, instruction or other communication shall be deemed to have been duly
delivered unless and until it actually is received by the party for whom it is
intended.

7.12    Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

7.13    Cumulative Remedies. The rights and remedies of the parties hereunder
are cumulative and not exclusive of any rights or remedies any party hereto may
otherwise have.

7.14    Expenses Relating to this Agreement. Each party shall pay its or
Executive’s own expenses incident to the negotiation, preparation and execution
of this Agreement.

7.15    Acknowledgement. Executive acknowledges that Executive has been advised
to and has been given the opportunity to consult with legal counsel for the
purposes of reviewing this Agreement, including the non-competition and
non-solicitation covenants contained herein. Executive further acknowledges that
he or she has been given 10 business days to consider the terms of this
Agreement. If Executive executes this Agreement prior to the end of the 10
business day period, he or she agrees and acknowledges that such execution was a
knowing and voluntary waiver of his or her right to consider this Agreement for
the full 10 business day period.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and Employer have executed this Employment
Agreement as of the date set forth in the first paragraph.

 

APPLIED GENETIC TECHNOLOGIES CORPORATION By:  

    /s/ Susan B. Washer

  Name: Susan B. Washer   Title: President and CEO Date:  

  August 29, 2019

EXECUTIVE

  /s/ Stephen W. Potter

Name: Stephen W. Potter

Date:  

  August 26, 2019

 

18



--------------------------------------------------------------------------------

Schedule A - Permitted Outside Activities

Pursuant to Section 3.3 of the Employment Agreement, Executive has disclosed and
the Board has approved his participation in the following outside activities:

 

19



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE AND WAIVER OF ALL CLAIMS

(INCLUDING OLDER WORKER BENEFITS PROTECTION ACT CLAIMS AND

AFFIRMATION OF NONCOMPETE)

For good and valuable consideration, including without limitation the
compensation and benefits set forth in the Employment Agreement
dated                     , 2019 (the “Agreement”) between the undersigned and
Applied Genetic Technologies Corporation (the “Company”), to which this General
Release and Waiver of All Claims is attached, the terms of which Agreement shall
survive this General Release and Waiver of Claims, the undersigned, on behalf of
and for himself or herself and his or her heirs, administrators, executors,
representatives, estates, attorneys, insurers, successors and assigns (hereafter
referred to separately and collectively as the “Releasor”), hereby voluntarily
releases and forever discharges the Company, and its subsidiaries (direct and
indirect), affiliates, related companies, divisions, predecessor and successor
companies, and each of its and their present, former, and future shareholders,
officers, directors, employees, agents, representatives, attorneys, insurers and
assigns (collectively as “Releasees”), jointly and individually, from any and
all actions, causes of action, claims, suits, charges, complaints, contracts,
covenants, agreements, promises, debts, accounts, damages, losses, sums of
money, obligations, demands, and judgments all of any kind whatsoever, known or
unknown, at law or in equity, in tort, contract, by statute, or on any other
basis, for contractual, compensatory, punitive or other damages, expenses
(including attorney’s fees and cost), reimbursements, or costs of any kind,
which the undersigned employee ever had, now has, or may have, from the
beginning of the world to the date of this Release, known or unknown, in law or
equity, whether statutory or common law, whether federal, state, local or
otherwise, including but not limited to any and all claims arising out of or in
any way related to the undersigned’s engagement by the Company (including the
hiring or termination of that engagement), or any related matters including, but
not limited to claims, if any arising under the Age Discrimination in Employment
Act of 1967, as amended by the Older Worker Benefits Protection Act; the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991, as amended; the
Family and Medical Leave Act of 1993, as amended; the Immigration Reform and
Control Act of 1986; the Americans with Disabilities Act of 1990, as amended;
the Employee Retirement Income Security Act (ERISA), as amended; the Florida
Civil Rights Act, FLA. STAT. Sections 760.01 - 760.11; FLA STAT. Sections 448.01
et seq.; Mass. Gen. L. c. 151B, section 1 et seq.; Mass. Gen. L. c. 149, section
1 et seq.; Mass. Gen. L. c. 151, section 1A et seq.; and federal, state or local
common law, laws, statutes, ordinances or regulations. Notwithstanding the
foregoing, nothing contained in this General Release and Waiver of Claims shall
be construed to bar any claim by the undersigned to enforce the terms of the
Agreement.

Releasor represents and acknowledges the following:

 

  (a)

that Releasor understands the various claims Releasor could have asserted under
federal or state law, including but not limited to the Age Discrimination in
Employment Act and other similar laws;

 

20



--------------------------------------------------------------------------------

  (b)

that Releasor has read this General Release carefully and understands all of its
provisions;

 

  (c)

that Releasor understands that Releasor has the right to and is advised to
consult an attorney concerning this General Release and in particular the waiver
of rights Releasor might have under the laws described herein and that to the
extent, if any, that Releasor desired, Releasor availed himself or herself of
this right;

 

  (d)

that Releasor has been provided at least forty-five (45) days to consider
whether to sign this General Release and that to the extent Releasor has signed
this General Release before the expiration of such forty-five (45) day period
Releasor has done so knowingly and willingly;

 

  (e)

that Releasor enters into this General Release and waives any claims knowingly
and willingly; and

that this General Release shall become effective seven (7) business days after
it is signed. Releasor may revoke this General Release within seven (7) business
days after it is signed by delivering a written notice of rescission to Scott
Koenig, Chair of AGTC, c/o Macrogenics, Inc., 1500 East Gude Drive, Rockville,
MD 20850. To be effective, the notice of rescission must be hand delivered, or
postmarked within the seven (7) business day period and sent by certified mail,
return receipt requested, to the referenced address.

A.    Executive acknowledges that Executive remains bound by Executive’s
obligations set forth in Sections 6.1, 6.2, 6.3, 6.4, 6.5, 6.6(a), 6.6(c), 6.7,
6.8, 6.9, 6.10 and 6.11 of the Agreement. Executive confirms that for a period
of one year following the termination of Executive’s employment with the
Company, Executive shall not either directly or indirectly, on Executive’s own
or another’s behalf, engage in or assist others in any of the following
activities (except on behalf of Company):

 

  (i)

(whether as principal, agent, partner or otherwise) engage in, own, manage,
operate, control, finance, invest in, participate in, or otherwise carry on, or
be employed by, associated with, or in any manner connected with, lend such
Executive’s name to, lend Executive’s credit to, or render services or advice to
a Competing Business anywhere in the Geographic Area; or

 

  (ii)

provide or develop any products, technology or services that are the same or
Substantially Similar to the products, technology and services provided or
developed by the Company or any of its Affiliates.

The capitalized terms herein have the meanings set forth in section 6.7 of the
Agreement.

Executive agrees that Executive will not disparage or encourage or induce others
to disparage any of the Company, its subsidiaries and affiliates, together with
all of their respective past and present directors and officers and each of
their successors and assigns. Nothing herein is intended to or shall prevent
Executive from providing limiting testimony in response to a valid subpoena,
court

 

21



--------------------------------------------------------------------------------

order, regulatory request or other judicial, administrative or legal process or
otherwise as required by law.

Signed and sealed this      day of                     , 20    .

Signed:        __________________________

Name (print): Stephen W. Potter

 

22



--------------------------------------------------------------------------------

EXHIBIT B

LIST OF PRIOR INVENTIONS

 

Title

  

Date

  

Brief Description

                       

No Inventions.

Additional sheets attached.

 

Date:

 

Signature /s/ Stephen W. Potter Name Stephen W. Potter